 1 Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
 2 BIENERT | KATZMAN PC
 3 903 Calle Amanecer, Suite 350
   San Clemente, California 92673
 4 Telephone: (949) 369-3700
   Facsimile: (949) 369-3701
 5 tbienert@bienertkatzman.com
 6 wbernstein@bienartkatzman.com
   Attorneys for James Larkin
 7
   Paul J. Cambria, Jr. (NY Bar No.1430909, admitted pro hac vice)
 8 Erin McCampbell (NY Bar No. 4480166, admitted pro hac vice)
   LIPSITZ GREEN SCIME CAMBRIA LLP
 9
   42 Delaware Avenue, Suite 120
10 Buffalo, New York 14202
   Telephone: (716) 849-1333
11 Facsimile: (716) 855-1580
12 pcambria@lglaw.com
   emccampbell@lglaw.com
13 Attorneys for Michael Lacey
14 [Additional counsel listed on next page]
15
16                              UNITED STATES DISTRICT COURT

17                              FOR THE DISTRICT OF ARIZONA
18
19 United States of America,                       CASE NO. 2:18-cr-00422-PHX-SMB

20                Plaintiff,                       DEFENDANTS’ MOTION FOR STAY
     vs.                                           OF CASE PENDING RESOLUTION
21
                                                   OF THE MANDAMUS PETITION
22 Michael Lacey, et al.,
23                Defendants.
24
25
26
27
28


           MOTION TO STAY THE CASE PENDING RESOLUTION OF THE WRIT OF MANDAMUS PETITION
 1 Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
   Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
 2 Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW PC
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
 6 Facsimile: (310) 201-2110
   glincenberg@birdmarella.com
 7 aneuman@birdmarella.com
   gpanchapakesan@birdmarella.com
 8
   Attorneys for John Brunst
 9
   Bruce Feder (AZ Bar No. 004832)
10 FEDER LAW OFFICE PA
11 2930 E. Camelback Road, Suite 160
   Phoenix, Arizona 85016
12 Telephone: (602) 257-0135
   bf@federlawpa.com
13 Attorney for Scott Spear
14
   David Eisenberg (AZ Bar No. 017218)
15 DAVID EISENBERG PLC
   3550 N. Central Ave., Suite 1155
16 Phoenix, Arizona 85012
17 Telephone: (602) 237-5076
   Facsimile: (602) 314-6273
18 david@deisenbergplc.com
   Attorney for Andrew Padilla
19
20 Joy Malby Bertrand (AZ Bar No. 024181)
   JOY BERTRAND ESQ LLC
21 P.O. Box 2734
   Scottsdale, Arizona 85252
22
   Telephone: (602)374-5321
23 Facsimile: (480) 361-4694
   joy.bertrand@gmail.com
24 Attorney for Joye Vaught
25
26
27
28


          MOTION TO STAY THE CASE PENDING RESOLUTION OF THE WRIT OF MANDAMUS PETITION
 1 I.       INTRODUCTION
 2          Defendants Michael Lacey, James Larkin, Scott Spear, John Brunst, Andrew Padilla, and Joye
 3 Vaught (collectively, “Defendants”) seek a stay of this case pending the Ninth Circuit’s resolution of
 4 Defendants’ Petition for a Writ of Mandamus. See Michael Lacey, et al v. USDC-AZP (9th Cir.), case
 5 number 20-73408, at Doc. No. 1-3 (“Petition”). In their Petition, Defendants moved for an order
 6 vacating this Court’s denial of recusal and ordering this Court to recuse from this case. Because
 7 Defendants will suffer irreparable harm if this Court continues to preside over matters in this action
 8 while the Petition is pending, Defendants respectfully request that this Court enter a stay of this action
 9 pending the Ninth Circuit’s resolution of the Petition.
10 II.      BACKGROUND
11          On September 23, 2020, Defendants filed a motion for recusal (“Recusal Motion”). See Doc.
12 No. 1059. In the Recusal Motion, Defendants explained that this Court must recuse itself under 28
13 U.S.C. §§455(b)(4) and 455(b)(5)(iii), because the Court’s spouse has interests that could be
14 significantly affected by the outcome of the Case, and under 28 U.S.C. §455(a), because the spouse’s
15 statements and actions could cause reasonable people to question the court’s impartiality. Id. On
16 October 23, 2020, without any hearing, this Court denied the Recusal Motion. See Doc. No. 1075.
17 Defendants then filed their Petition in the Ninth Circuit, which is incorporated herein by reference.
18 In essence, the Petition is an interlocutory appeal seeking an order precluding this Court from
19 presiding over this case. Defendants seek a stay of this case pending resolution of Petition because
20 the determination of the Ninth Circuit on the Petition would be rendered moot if this case continues
21 its progression to trial before the Ninth Circuit has resolved the Petition. Moreover, Defendants will
22 be prejudiced each time a new ruling is issued while the Petition is pending because, as Defendants
23 explained in the Recusal Motion, this Court should no longer preside over this case. Finally, the
24 government’s interest in trying Defendants for the alleged criminal offenses is not prejudiced by
25 issuance of a stay and adjudication of the Petition because the government will get its trial regardless
26 of how the Ninth Circuit resolves the Petition.
27
28

                                             1
           MOTION TO STAY THE CASE PENDING RESOLUTION OF THE WRIT OF MANDAMUS PETITION
1 III.      THE COURT SHOULD STAY THE CASE PENDING RESOLUTION OF THE
            PETITION
2
            Defendants filed the Petition seeking an order prohibiting this Court from presiding over this
3
     case in violation of 28 U.S.C. § 455. See Petition. Defendants will suffer irreparable injury if they are
4
     forced to proceed before this Court while their Petition to seek relief from proceeding before this
5
     Court in violation of 28 U.S.C. § 455 is resolved. This Court should therefore stay the case pending
6
     resolution of the Petition.
7
            When deciding whether to issue a stay pending appeal to preserve the status quo, the Ninth
8
     Circuit considers the following factors: “(1) whether the stay applicant has made a strong showing
9
     that he is likely to succeed on the merits; (2) whether the applicant will be irreparably injured absent
10
     a stay; (3) whether issuance of the stay will substantially injure the other parties interested in the
11
     proceeding; and (4) where the public interest lies.” California Pharmacists Ass’n v. Maxwell-Jolly, 563
12
     F.3d 847, 850 (9th Cir. 2009). In this Circuit, a sliding scale approach is applied to the first and third
13
     elements. That is, in lieu of showing a “likelihood of success on the merits” and lack of substantial
14
     injury to other interested parties, the party is entitled to a stay if the writ raises “serious questions”
15
     and “the balance of hardships tips sharply in the [moving party’s] favor.” Alliance for the Wild Rockies
16
     v. Cottrell, 632 F.3d 1127, 1131-35 (9th Cir. 2011); see also Leiva-Perez v. Holder, 640 F.3d 962, 967-68
17
     (9th Cir. 2011) (defining likelihood of success as a showing of a “fair prospect” of success or “a
18
     substantial case for relief on the merits”).
19
            This Court should grant a stay pending resolution of the Petition by the Ninth Circuit because
20
     Defendants can satisfy both formulations of the standard. Defendants are likely to succeed on the
21
     merits of their arguments in the Petition and meet the requirements for a stay to issue applying the
22
     alternative “serious questions” standard. The arguments they raise are substantial and warrant
23
     deliberate consideration, and the balance of hardships tips sharply in their favor. Further, Defendants
24
     will suffer irreparable harm without a stay, and the public interest lies in their favor. The government,
25
     by contrast, will not be prejudiced, because it will remain free to proceed to trial on the pending
26
     criminal violations once the Petition is adjudicated.
27
28

                                             2
           MOTION TO STAY THE CASE PENDING RESOLUTION OF THE WRIT OF MANDAMUS PETITION
 1          A.     There are serious questions going to the merits of Defendants’ case.
 2          To receive a stay, Defendants are not required to show “that it is more likely than not that
 3 [they] will win on the merits.” Leiva-Perez, 640 F.3d at 967. Instead, Defendants need only show that
 4 the Petition raises “serious questions.” Id. (quoting Wild Rockies, 632 F.3d at 1135). The Ninth Circuit
 5 has explained that this minimal standard makes sense in the context of a request for a stay because
 6 “[a] more stringent requirement would either . . . put every case in which a stay is requested on an
 7 expedited schedule, with the parties required to brief the merits of the case in depth for stay purposes,
 8 or would have the court attempting to predict with accuracy the resolution of often-thorny legal issues
 9 without adequate briefing and argument.” Leiva-Perez, 640 F.3d at 967. “Such pre-adjudication
10 adjudication would defeat the purpose of a stay, which is to give the reviewing court the time to ‘act
11 responsibly,’ rather than doling out ‘justice on the fly.’” Id. (quoting Nken v. Holder, 556 U.S. 418, 427
12 (2009)).
13          Here, there are serious questions pending before the Ninth Circuit, including: (1) whether the
14 Court’s spouse’s non-economic interest are an “interest” requiring recusal under case law and 28
15 U.S.C. §§ 455(b)(4) and 455(b)(5)(iii); (2) whether the Court’s spouse’s interests are significantly
16 affected by the outcome of this case; (3) whether public statements about the people, entities, and
17 issues in this case by the Court’s spouse, his partners, and the other advocacy organizations with
18 whom the Court’s spouse aligned himself would cause reasonable people to question the Court’s
19 impartiality; (4) whether the Recusal Motion can be properly declared untimely, despite the
20 uncontroverted declaration of Defendants’ six independent counsel, all saying they learned the facts
21 supporting the Recusal Motion less than two weeks before filing the motion, and in light of the
22 Court’s apparent knowledge of the relevant facts warranting recusal upon assignment of the case but
23 never advising the parties of them; and (5) whether this Court’s striking the Declaration of
24 Defendants’ expert witness (the former chief judge of the Northern District of California) on the
25 grounds that the Recusal Motion presented only a pure question of law and the Declaration was
26 untimely was appropriate. Defendants’ Petition has demonstrated that there are serious questions
27 going to whether this Court should preside over this case and satisfies the Ninth Circuit’s minimal
28 standard for a stay.

                                             3
           MOTION TO STAY THE CASE PENDING RESOLUTION OF THE WRIT OF MANDAMUS PETITION
1           B.      The balance of hardships tips sharply in Defendants’ favor and the
                    government would not be prejudiced by issuance of the stay.
2
            Defendants are prejudiced by this Court continuing to issue substantive rulings while the
3
     legitimacy of it presiding over this case remain in question.          The appearance of partiality is
4
     foundational to the functioning and credibility of our judicial system. Williams v. Pennsylvania, 579 U.S.
5
     ____, 136 S. Ct. 1899, 1909 (2016) (“An insistence on the appearance of neutrality is not some
6
     artificial attempt to mask imperfection in the judicial process, but rather an essential means of
7
     ensuring the reality of a fair adjudication. Both the appearance and reality of impartial justice are
8
     necessary to the public legitimacy of judicial pronouncements and thus to the rule of law itself.”);
9
     Alexander v. Primerica Holdings, Inc., 10 F.3d 155, 167 (3d Cir. 1993) (“impartiality and the appearance
10
     of impartiality in a judicial officer are the sine quo non of the American legal system” (quotation marks
11
     and citation omitted)). Since denying the Recusal Motion, this Court has issued multiple substantive
12
     rulings, including granting the government’s motion in limine related to Defendants’ counsel over
13
     Defendants objection (Doc. No. 1078), denying Defendants’ motion in limine to preclude irrelevant
14
     and non-percipient witnesses (Doc. No. 1079), granting in part and denying in part Defendants’
15
     motion in limine to preclude certain reference to witnesses, Defendants, and defense counsel (Doc.
16
     No. 1080), granting the government’s motion in limine to preclude and limit some of Defendants’
17
     expert witnesses (Doc. No. 1081), and denying Defendants’ motion for necessary trial subpoenas
18
     under Rule 17 (Doc. No. 1084). The Court issued this flurry of substantive orders days after denying
19
     the Recusal Motion and on motions that had been pending before this Court for many months. With
20
     Defendants’ Petition pending, Defendants continue to contest the propriety and legality of this Court
21
     presiding over this matter. This Court must stay the case pending the resolution of the Petition to
22
     avoid furthering orders tainted by the appearance of bias.
23
            The balance of hardships tips sharply in Defendants’ favor. Defendants have no avenue to
24
     seek relief other than the mandamus relief they are currently seeking on appeal. A direct appeal
25
     following the conclusion of a criminal trial will not allow Defendants to get the relief they seek – the
26
     case will have already been tried before a Judge whose recusal was required under 28 U.S.C. § 455.
27
     Only a stay of this case pending the Circuit’s determination of the Petition can cure the continuing
28

                                             4
           MOTION TO STAY THE CASE PENDING RESOLUTION OF THE WRIT OF MANDAMUS PETITION
 1 harm that is resulting from this Court presiding over a case when the legitimacy of that act is in
 2 question. Proceeding with this case without awaiting the Circuit’s determination on the pending
 3 Petition would taint any and all substantive rulings and could force re-litigation of issues and motions.
 4          Issuing a stay will not result in any hardship to the government. This is especially so since
 5 the trial in this case is not scheduled to commence for many months. The government will be free
 6 to proceed to trial in the criminal case after the Circuit resolves Defendants’ mandamus petition on
 7 appeal. A stay until the appeal is adjudicated would not preclude the government in any way with
 8 proceeding to trial or continuing to prosecute its case before the appropriate court.
 9          C.     There is a likelihood of irreparable injury in the absence of a stay.
10          If the proceedings in this court continue while the legality of this Court presiding over this
11 case remains in dispute, the Defendants will be irreparably harmed in that they will be forced to
12 proceed with motion practice and trial preparation relying on rulings from a court whose ability to
13 preside is in question. Since Defendants filed the underlying motion for recusal, this Court has issued
14 numerous substantive orders and denied Defendants’ motion for subpoenas and various motions in
15 limine. See, e.g., Doc. Nos. 1078, 1079, 1080, 1081, 1084. Further, Defendants argued in the Petition
16 that this Court’s inappropriate presiding over this case is inadequately addressed on direct appeal,
17 meaning that their right to have a judge who appears impartial can only be vindicated through this
18 process, and a stay is necessary to ensure no further harm to Defendants before the Circuit resolves
19 the pending Petition.
20          D.     The stay is in the public interest.
21          There is a compelling and valid public interest that Defendants be given a full and fair
22 opportunity to obtain meaningful judicial review of the Petition. The core question at issue in the
23 Petition is whether Defendants, and the public, are entitled to a Court whose partiality cannot be
24 questioned. Proceeding while the validity of this Court’s presiding over this case is in dispute further
25 erodes public confidence in our judicial system, making a stay in the public’s best interest while the
26 recusal issue is resolved by the appellate court.
27 IV.      CONCLUSION
28          The Court should issue a stay of Defendants’ criminal case pending the Circuit’s resolution of

                                             5
           MOTION TO STAY THE CASE PENDING RESOLUTION OF THE WRIT OF MANDAMUS PETITION
 1 the Petition. Defendants are entitled to a stay because serious questions going to the merits were
 2 raised. Further, the balance of hardships tips strongly in favor of granting the stay because
 3 Defendants will suffer irreparable injury if this Court continues to issue substantive orders while the
 4 legality of this Court presiding over the case remains contested and, as Defendants contend, improper.
 5 The government is not prejudiced by issuance of a stay, and a stay is in the public interest. Moreover,
 6 the Court need not order a lengthy stay. The Court need only stay proceedings long enough for the
 7 Circuit to resolve the Petition so that Defendants’ and public’s confidence in an impartial judiciary
 8 need not suffer irreparable injury in the meantime.
 9
10                                                  Respectfully submitted,
11
     DATED: November 20, 2020                       Thomas H. Bienert, Jr.
12                                                  Whitney Z. Bernstein
                                                    BIENERT | KATZMAN PC
13
14                                                  By: s/ Whitney Z. Bernstein
15                                                      Whitney Z. Bernstein
                                                        Attorneys for James Larkin
16
17 Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (August 2020) §
18 II(C)(3), Whitney Z. Bernstein hereby attests that all other signatories listed, and on whose behalf this filing is
   submitted, concur in the filing’s content and have authorized its filing.
19
20 DATED: November 20, 2020                         Paul J. Cambria, Jr.
21                                                  Erin McCampbell
                                                    LIPSITZ GREEN SCIME CAMBRIA LLP
22
23                                                  By: s/ Paul J. Cambria, Jr. (with permission)
                                                        Paul J. Cambria, Jr.
24                                                      Attorneys for Michael Lacey
25
26
27
28

                                              6
            MOTION TO STAY THE CASE PENDING RESOLUTION OF THE WRIT OF MANDAMUS PETITION
1 DATED: November 20, 2020             Gary S. Lincenberg
                                       Ariel A. Neuman
2                                      Gopi K. Panchapakesan
3                                      BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                       DROOKS, LINCENBERG & RHOW, P.C.
4
5                                      By: s/ Gary S. Lincenberg (with permission)
                                           Gary S. Lincenberg
6
                                           Attorneys for John Brunst
7
8 DATED: November 20, 2020             Bruce Feder
                                       FEDER LAW OFFICE, P.A.
9
10                                     By: s/ Bruce Feder (with permission)
                                           Bruce Feder
11
                                           Attorneys for Scott Spear
12
13
     DATED: November 20, 2020          David Eisenberg
14                                     DAVID EISENBERG, P.L.C.
15
                                       By: s/ David Eisenberg (with permission)
16                                         David Eisenberg
17                                         Attorneys for Andrew Padilla

18
     DATED: November 20, 2020           Joy Bertrand
19                                      JOY BERTRAND, ESQ.
20
                                        By: s/Joy Bertrand (with permission)
21                                          Joy Bertrand
                                            Attorneys for Joye Vaught
22
23
24
25
26
27
28

                                           7
         MOTION TO STAY THE CASE PENDING RESOLUTION OF THE WRIT OF MANDAMUS PETITION
                                      CERTIFICATE OF SERVICE
1
            I hereby certify that on November 20, 2020, I electronically transmitted the attached document
2
     to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
3
     Filing to the CM/ECF registrants listed below.
4
5                                                      /s/ Toni Thomas
6                                                      Toni Thomas

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                     1
                                           CERTIFICATE OF SERVICE
